OLIVER, Judge
(dissenting).
I cannot agree that the defendant’s own admittedly worthless check could be a subject of larceny.
It is elementary that personal property and goods must have some value in order to be the subject of larceny. 52A C.J.S. Larceny § 2b.
The value of the property allegedly stolen must be specified in the indictment. 52A C.J.S. Larceny § 78. The second count of the indictment in this case, under which the defendant was convicted, does not charge that his check in the face amount of $350 had any value. All of the larceny statutes of this State clearly contemplate that goods and chattels must have some value in order to be the subject of larceny. TCA §§ 39-4201, et seq.
Of course, the general rule is that it is not necessary that personal property have a market value in order to be the subject of larceny, and it is sufficient if it be valuable to the owner, and the extent of the value only affects the grade of the crime. Osborne v. State, 115 Tenn. 717, 92 S.W. 853. It is also true that “In giving consideration to the value of stolen property, the law draws no fine distinctions in favor of one who takes it from the true and lawful owner by criminal trespass except to determine the grade of the offense.” Busler v. State, 181 Tenn. 675, 184 S.W.2d 24. But neither Osborne nor Busler, nor any other case decided by the Supreme Court of this State, has ever intimated that the element of value may be dispensed with in larceny cases or that valueless property may be the subject of larceny.
Written instruments, including instruments evidencing debt or for the payment of money, must have value to be the subject of larceny. 52A C.J.S. Larceny § 60 (2) b. The value of a check is usually held to be the amount for which it is drawn, but, if the check is worth less than that amount, its actual or market value is the determinative factor, ibid.
Of course, when one issues a check knowing full well that he has no account in the bank upon which it is drawn, such a check is clearly and patently issued in violation of law and is wholly worthless and void. Such a check is not the subject of larceny. Rasbury v. State, 136 Tex.Cr.R. 506, 126 S.W.2d 972. A written instrument issued contrary to law is void and is not the subject of larceny. 52A C.J.S. Larceny § 3(4)d.
Clearly, then, the defendant’s worthless check was wholly void and without any value whatsoever. Who would have bought or accepted it knowing its character? In argument before this Court the Deputy Attorney General conceded that the defendant’s check was valueless except as evidence of indebtedness. But, obviously, it did not even have intrinsic value to the payee, for patently an action by the payee to recover the debt the defendant owed it for the second-hand automobile did not in any way depend upon its retention of the defendant’s worthless check; that check was wholly unnecessary to the prosecution of such an action of debt, and the payee’s right to such an action was neither impaired nor lost by loss of the worthless check. As far as that is concerned, the proof shows that the bank in which the check was deposited made a microfilm copy of it which the payee had and introduced in evidence.
I would reverse the judgment of the trial court and dismiss this case. The check is still worthless.